Case 1:19-cv-00487-JMS-KJM Document 40-6 Filed 02/14/20 Page 1 of 6           PageID #:
                                    328




                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                           )   Case No.: 1:19-cv-487-JMS-KJM
                                                  )   (Copyright)
                     Plaintiff,                   )
      vs.                                         )   DECLARATION OF COUNSEL
                                                  )
  Muhammad Faizan, et al.                         )
                                                  )
                     Defendants.                  )
                                                  )

                           DECLARATION OF COUNSEL

           KERRY S. CULPEPPER hereby declares under penalty of laws of the United

 States that the following is true and correct.

           1.   I am an attorney and represent the Plaintiff, I have personal knowledge

 of the matters stated herein.

           2.   On September 6, 2019, I used the website www.similarweb.com

 (“SimilarWeb”) to analyze the traffic of Defendants’ websites. I have used the

 website SimilarWeb in the past to analyze traffic of websites and have found it to be

 reliable. Below is a true and correct screenshot of the result returned when I entered

 mkvcage.com in the search bar.




 20-018B
Case 1:19-cv-00487-JMS-KJM Document 40-6 Filed 02/14/20 Page 2 of 6           PageID #:
                                    329




           3. Exhibit “4” is a duplicate of document I received from Namecheap, Inc. in

 response to a request for identification information for the registrant of the website

 mkvcage.fun.

           4. On September 6, 2019, I went to the website mkvcage.com/donate. Below

 is a true and accurate screenshot of how it appeared.




                                             2
 20-018B
Case 1:19-cv-00487-JMS-KJM Document 40-6 Filed 02/14/20 Page 3 of 6           PageID #:
                                    330




           5. On or about January 22, 2020, I went to the website walmart.com to search

 for a Blu-ray copy of the motion picture. Below is a true and accurate screenshot of

 how it appeared.




           6. On September 6, 2019, I went to the website for DMCA Agent directory

 at https://www.copyright.gov/dmca-directory/ to search for whether the Defendant

 had a registered DMCA agent. Below is a true and accurate screenshot of a portion
                                            3
 20-018B
Case 1:19-cv-00487-JMS-KJM Document 40-6 Filed 02/14/20 Page 4 of 6           PageID #:
                                    331



 of how it appeared.




           7.    On or about September 6, 2019, I went to the website

 https://www.instagram.com/mkvcage/?hl=en.          Below is a true and accurate

 screenshot of a portion of how it appeared.




           8. The Lumen database collects DMCA notices sent to entities such as Google

 and provides a searchable website at https://www.lumendatabase.org/. On Dec. 3,

 2019 I searched the Lumen Database for DMCA notices under the name of
                                            4
 20-018B
Case 1:19-cv-00487-JMS-KJM Document 40-6 Filed 02/14/20 Page 5 of 6           PageID #:
                                    332



 Defendant. Below are a true and correct copy of the results.




           9.    On or around September 1, 2019, I visited the Facebook site at

 https://www.facebook.com/Themkvcage/ which advertised, promoted, marketed

 and distributed torrent files under the username MKCAGE for the purpose of

 watching free movies.

           10.    On or around September 23, 2019, I visited the website REDDIT and

 read      a     discussion   thread   regarding   MKVCAGE      and   this   litigation.

 https://www.reddit.com/r/torrents/comments/d2b9o6/mkvcage_down/.                  The

 comments point to other messages that Faizan himself posted on REDDIT.
                                              5
 20-018B
Case 1:19-cv-00487-JMS-KJM Document 40-6 Filed 02/14/20 Page 6 of 6               PageID #:
                                    333




           I declare under the penalty of perjury that the foregoing is true and correct.




           DATED: Kailua-Kona, Hawaii, February 7, 2020.

                                     CULPEPPER IP, LLLC

                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                     Attorney for Plaintiff




                                               6
 20-018B
